DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  1, 3, 4, 5 ,7, 19, 21-24, 26-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahmad et al (US 2006/0001319) in view of Oyobe et al. (US 2009/0040068)
Re Claims 1 and 19; Ahmad discloses an apparatus comprising: 
an energy storage device (capacitor coupled in between the bus) coupled to a DC bus (4400 and 4450); 
a first inverter (4600 comprises 3 boxes which represents a phase) coupled to the DC bus (4400 and 4450), the first inverter comprising a plurality of phases (Fig. 4, each phase of the motor is coupled to the respective phase of the inverter); 
a switching device (located within the inverter) coupled between two of the phases of the first inverter; (Fig. 4)
a first electromechanical device (4700) coupled to the first inverter; (Fig. 4)
a second inverter (4650) coupled to the DC bus (4400 and 4450);  
a second electromechanical device (4750) coupled to the second inverter (4650); 

a controller (4000) configured to: 
Ahmad does not disclose selectively control the second inverter to boost the DC voltage derived from the external power source into a DC voltage suitable for the DC bus; and -2-Applicants: King et al. Application No.: 15/351,608 selectively control the first inverter and switching device to boost or buck the DC voltage suitable for the DC bus into a DC voltage suitable for charging the energy storage device.
However Oyabe discloses and a controller (60) configured to: selectively control the second inverter to boost the DC voltage derived from the external power source into a DC voltage suitable for the DC bus; and selectively control the first inverter and switching device to boost or buck the DC voltage suitable for the DC bus into a DC voltage suitable for charging the energy storage device. (Par. 0085).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the inverters of Su as discussed by Oyabe in a boost mode in order to provide rapid charging to the battery motivated by the desire to save time on charging the battery. 
Re Claims 3; the combination discloses wherein the controller is further configured to open the switching device to allow the first inverter to boost or buck the DC voltage suitable for the DC bus into a DC voltage suitable for charging the energy storage device and close the switching device to allow the first inverter to convert a DC voltage into an AC voltage suitable for supplying to the first electromechanical device. 
	
Re Claim 4; Oyobe discloses comprising a second energy storage device (B1) coupled to the DC bus.  (Fig. 1)
	
Re Claims 5; Ahmad discloses wherein the first electromechanical device comprises a traction motor (4700) and the second the electromechanical device is a traction motor (4750).  (Fig. 4, also see Par 0182)

Re Claims 7; Ahmad discloses an internal combustion engine (4100) coupled to the second electromechanical devices. (Fig. 4)

	Re Claim 21; Ahmad discloses comprising rectifying (4300) an AC voltage received from an external charger configured to be coupled to the charge bus (Fig. 4).

Re Claims 22; Ahmad discloses wherein the external power source (4100) is an AC voltage source. (Fig. 4)

Re Claims 23; Ahmad discloses comprising a rectifier (4300) coupled to the charge bus for converting AC voltage received from the external power source into a DC voltage suitable for the charge bus. (Fig. 4)

Re Claim 24; Ahmad discloses an apparatus comprising: 
an energy storage device (capacitor in between the bus 4400 and 4450); 
a first inverter (4600) coupled to the energy storage device, the first inverter comprising a plurality of phases (each box of the inverter is considered as a phase); 
a switching device (implicit with inverters) coupled between two of the phases of the first inverter; 
a first electromechanical device (4700) coupled to the first inverter (4600, Fig. 4); 
a second inverter (4650) coupled to the DC bus (4400 and 4450); 
a second electromechanical device (4750) coupled to the second inverter (4650); 
a charge bus (the bus from the rectifier 4300) coupled to at least one winding of the second electromechanical device, the charge bus configured to supply a DC voltage derived from an external power source (4150 and 4100) to the second inverter DC bus through the second inverter (4650) and at least one winding of the second electromechanical device, 
the DC bus configured to supply the DC voltage through the first inverter (4600) and at least one winding of the first electromechanical device when the switching device is open to charge the energy storage device; (Fig. 4) and 
a controller (4400)
Ahmad does not disclose selectively control the second inverter to boost the DC voltage derived from the external power source into a DC voltage suitable for the DC bus; 
However Oyabe discloses and a controller (60) configured to: selectively control the second inverter to boost the DC voltage derived from the external power source into a DC voltage suitable for the DC bus; and selectively control the first inverter and switching device to boost or buck the DC voltage suitable for the DC bus into a DC voltage suitable for charging the energy storage device. (Par. 0085).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the inverters of Su as discussed by Oyabe in a boost mode in order to provide rapid charging to the battery motivated by the desire to save time on charging the battery. 

Re Claim 26; Oyobe discloses comprising a second energy storage (B1) device coupled to the DC bus.  (Fig. 1)

Re Claim 27; Ahmad discloses wherein the second electromechanical device comprises one of a traction motor and an alternator. (Fig. 4, also see Par 0182)

Re Claim 28; Ahmad discloses comprising an internal combustion engine (4100, 4150) coupled to the first electromechanical device.  (Par. 0179)

Re Claim 29; Ahmad discloses wherein the external power source (4150) is an AC voltage source.  (Fig. 4)

Re Claim 30; Ahmad discloses comprising a rectifier (4300) coupled to the charge bus for converting AC voltage received from the external power source into a DC voltage suitable for the charge bus. (Fig 4)

Response to Arguments
Applicant’s arguments, see Pages 10-12, filed 07/06/2020, with respect to the rejection(s) of claim(s) 1, 3-5, 7-8, 19, 22, 24 and 26-29 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahmad

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL KESSIE/
03/19/2021Primary Examiner, Art Unit 2836